Name: Commission Regulation (EC) No 602/2003 of 2 April 2003 determining the extent to which applications lodged in March 2003 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  foodstuff;  animal product;  food technology
 Date Published: nan

 Avis juridique important|32003R0602Commission Regulation (EC) No 602/2003 of 2 April 2003 determining the extent to which applications lodged in March 2003 for import rights in respect of frozen beef intended for processing may be accepted Official Journal L 086 , 03/04/2003 P. 0003 - 0003Commission Regulation (EC) No 602/2003of 2 April 2003determining the extent to which applications lodged in March 2003 for import rights in respect of frozen beef intended for processing may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 995/2002 of 11 June 2002 opening and administering an import tariff quota for frozen beef intended for processing (1 July 2002 to 30 June 2003)(1), and in particular Article 3(4) thereof,Whereas:(1) Article 6(1) of Regulation (EC) No 995/2002 provides, where applicable, for a further allocation of quantities not covered by licence applications submitted by 21 February 2003.(2) Article 1 of Commission Regulation (EC) No 426/2003 of 6 March 2003 providing for reallocation of import rights under Regulation (EC) No 995/2002 opening and providing for the administration of an import tariff quota for frozen beef intended for processing(2), establishes the quantities of frozen beef for processing which may be imported under special conditions until 30 June 2003.(3) Article 3(4) of Regulation (EC) No 995/2002 lays down that the quantities applied for may be reduced. The applications lodged relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Every application for import rights lodged in accordance with Article 6 of Regulation (EC) No 995/2002 shall be granted to the following extent, expressed as bone-in beef:- 49,3092 % of the quantity requested for beef imports intended for the manufacture of "preserves" as defined by Article 7(a) of Regulation (EC) No 995/2002,- 91,5947 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 7(b) of Regulation (EC) No 995/2002.Article 2This Regulation shall enter into force on 3 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 152, 12.6.2002, p. 3.(2) OJ L 64, 7.3.2003, p. 27.